Citation Nr: 0944259	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-34 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for psychiatric 
disabilities to include schizophrenia.

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1980 to May 1982. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 on the 
issue of psychiatric disorders to include schizophrenia and a 
March 2006 on the issue of PTSD by the Department of Veterans 
Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disabilities to include 
schizophrenia were not incurred in service and are not 
related to service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric 
disabilities to include schizophrenia have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).
	
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sough, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
This duty includes assisting with the procurement of relevant 
records, including pertinent treatment records, and providing 
an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

A notice letter sent to the Veteran in July 2004, which 
informed him of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and of what 
evidence the Veteran should provide.  

Although the Veteran was not provided with notice of the 
effective date and disability rating regulations, because 
service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records, and scheduling the Veteran for a 
VA examination.  Consequently, the duty to notify and assist 
has been satisfied, as to those claims now being finally 
decided on appeal.  

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 
38 C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For certain chronic diseases, such as psychoses, including 
bi-polar disorder and schizophrenia, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In this case, there is no 
competent evidence of bi-polar disorder, schizophrenia, or 
any other psychosis being manifested to any degree in the 
first year after the veteran left active service.

The Veteran, however, claims his psychological disability, 
which he claims is schizophrenia, started during his military 
service.  He stated that he witnessed a rape of a fellow 
service member soon after entering service.  He stated he was 
so fearful he too would be attacked and the felt shame and 
guilt of not being able to stop the incident.  The Veteran 
stated that after this he started hearing voices and turned 
to alcohol and illegal drugs.  See Veteran's statements, 
dated May and June 2004.

The Veteran's service treatment records show no complaints or 
treatment for schizophrenia or of any other psychiatric 
disorders.

According to the Veteran's post treatment records, the 
earliest reports of symptoms of a psychiatric disorder were 
in December 1992.  Specifically, the Veteran underwent a 
psychological evaluation when he entered the Minnesota 
Correctional Facility, during which he was noted to be 
depressed, confused, and overly suspicious.  He denied any 
psychiatric history.  See Minnesota Correctional Facility, 
Psychological Services Unit, dated December 1992.

The VA treatment records reveal the Veteran's extensive 
mental health issues.  In November 2002, the Veteran was 
diagnosed with depression and was prescribed medication.  A 
May 2003 record indicates that the Veteran had four suicide 
attempts and was profoundly depressed and heard voices.  In 
June 2003 the Veteran was diagnosed with a mood disorder with 
depressive features, among other things.  In July 2004, the 
Veteran reported having difficulty with his mood, and was 
assessed with depression, suicidal ideation, anxiety, and an 
adjustment disorder in February 2005.  This remained the 
latest diagnosis through April 2008.  None of these VA 
treatment records contain an opinion linking a psychiatric 
disorder to service.  See VA treatment records, dated 
November 2002 to April 2008.

The claims file also reveals that the Veteran was treated by 
private doctors at the Foundations Associations, and was 
diagnosed with bipolar disorder.  Although the records note 
the Veteran's past military experience, there is no 
indication that his psychiatric difficulty is related to this 
experience.  See Foundations Associates private treatment 
records, April 2005 to August 2005. 

The Board finds this appeal must be denied.  There is no 
medical evidence of record that suggests a relationship 
between schizophrenia or any other psychiatric disorder 
(excluding PTSD) and the Veteran's military service, and 
although he has reported that such a link exists, as a 
layperson, he is not competent to comment of the etiology of 
a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Likewise, there is no evidence that a 
psychosis, to include schizophrenia, was diagnosed within a 
year of the Veteran's separation from service.  

Moreover, the first possible post-service evidence of 
treatment for symptoms of a psychiatric condition would have 
been in 1992, approximately 10 years after the Veteran's 
discharge from military service.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a lapse of time is a factor for consideration 
in deciding a service connection claim.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

Consequently, in light of the lack of competent evidence 
establishing a clear link between the schizophrenia and 
service, evidence for the Veteran's claim is outweighed by 
the countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for psychiatric 
disabilities to include schizophrenia is denied.


REMAND

The Veteran is also seeking service connection for PTSD.  
Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The Veteran claims that in 1980 (between June to August, 
approximately) he witnessed the rape of a fellow serviceman 
by two other soldiers while stationed at Fort Hood, Texas.  
He relates that he was threatened that his could happen to 
him and felt extremely apprehensive.  He noted that he 
started to hear voices thereafter.  The Veteran indicated 
that he reported the event to a superior and that this led to 
him getting assaulted on three different occasions.  He also 
claims that he was passed up on a promotion.  See Veteran's 
PTSD statement, dated September 2005.

Where, as here, the Veteran did not engage in combat with the 
enemy the Veteran's lay testimony by itself is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

If a claim of PTSD is based on an in-service personal assault 
(which may be the case here), evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).

As stated above, the Veteran's service treatment records show 
no complaints or treatment for any psychiatric disorders.

According to the post treatment records of the Veteran's 
treatment at the VA medical clinic, the Veteran has been 
treated for various psychiatric disorders but there is no 
diagnosis for PTSD.  Records also indicate the Veteran's 
treatment for alcohol and drug dependency.  See VA treatment 
records, dated November 2002 to April 2008. 

In addition, the Veteran's treatment records from the 
Minnesota Correctional Facility also do not indicate the 
Veteran was diagnosed with PTSD.  See Minnesota Correctional 
Facility, Psychological Services Unit, dated November 1992 to 
December 1995.

The only evidence reflecting a diagnosis for PTSD was while 
the Veteran was receiving treatment at the Foundations 
Associates in April 2005.  The records indicate the Veteran 
complaining of his symptoms and of the rape he witnessed 
during service.  See Foundations Associates treatment 
records, dated April 2005 to August 2005.

Thus, the pertinent inquiry is whether there is evidence 
corroborating one of his claimed in-service stressors.  The 
descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the Veteran's service 
stressor and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.  The Veteran 
should be afforded a VA psychiatric examination to determine 
whether a relationship exists between the claimed stressor 
and the diagnosis of PTSD by Foundations Associates.  See 38 
U.S.C.A. § 5103A(d)(1)(2).  In this case, the Board finds 
that additional development is needed before it can 
adjudicate this claim as it is unclear whether the diagnosis 
of PTSD was based on the Veteran's claim of witnessing a rape 
during service.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Review the Veteran's claims file and 
prepare a summary of all his claimed 
stressors, namely information provided by 
the Veteran in September 2005.  The 
summary and all associated documents, to 
include the Veteran's service personnel 
records and stressor statements, should 
be sent to the U. S. Army and Joint 
Services Record Research Center (JSRRC) 
in an attempt to corroborate the 
Veteran's claimed stressor.  The JSRRC 
should be requested to provide any 
information that might corroborate the 
Veteran's alleged in- service stressor(s) 
including, but not limited to, providing 
a copy of unit histories for the 
Veteran's unit.

2.  Thereafter, the Veteran should then 
be scheduled to undergo a VA psychiatric 
examination to clarify a diagnosis of 
PTSD and whether it is related to 
service.  All necessary studies and tests 
should be conducted.  The Veteran's 
claims file should be made available to 
the examiner for review in conjunction 
with the examination, and such review 
must be noted in the examination report.  

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any 
signs/indicators or change of behavior or 
performance subsequent to the claimed 
assault or assaults alleged by the 
Veteran to have occurred during active 
service, and offer an opinion as to the 
clinical significance, if any, of such 
evidence to changes. 

Following an examination and a review of 
the claims file, the VA examiner should 
indicate whether the Veteran has PTSD, 
and if so, provide an opinion as to 
whether it is at least as likely as not 
that PTSD is linked to the Veteran's 
stressors, to include his claim of 
witnessing a rape of another soldier 
during service and being assaulted.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim. If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


